Robert Edmonds Executor to the last will & testament of George Foxwell deceased plaint. agt James Robbinson alias Robertson of blew point alias Scarborough Defendt in an action of the case for non paiment of Fifty pounds in fish & wheate according to the saide James his specialty or ingagemt under his hand bearing date the .24th day of August in the yeare. 1671. wch sd debt or paiment was due or to bee paide the .24th day of June in the yeare 1673. as may appeare, which is to say twenty five pounds of it at the aforesaide time *586& the other twenty five pounds the 15th day of October. 1673. as per the sd specialty appeares & due interest of the aforesaide Summe for not being paide in due time is hereby claimed & other due damages according to attachmt Dat. March. 9th 16 74/75. . . . The Jury brought in theire Verdict they for the plaint. Fifty pounds to bee paide according to bill & costs of Court Forty Shillings & eight pence.
Execucion issued May: 14° 1675.